Exhibit AMENDMENT TO THE LOAN AGREEMENT AMENDMENT TO THE FIRST AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”), dated as of July 21, 2008, between American Mortgage Acceptance Company (the “Borrower”) and Centerline Holding Company (the “Lender”). WHEREAS, the Borrower and the Lender are parties to a First Amended and Restated Loan Agreement dated September 17, 2007, (as amended, and modified, restated and/or supplemented from time to time, the “Loan Agreement”) (capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the Loan Agreement); and WHEREAS, the Borrower has requested, and the Lender has agreed to, the amendments provided herein on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties agree that effective as of the date hereof, the Loan Agreement is hereby amended as follows: Section
